—Determination of respondent Police Commissioner dated November 6, 1995, which dismissed petitioner from his position as a police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Stanley Parness, JJ, entered January 31, 1996), dismissed, without costs.
Substantial evidence supports the charge made in specification number six, that petitioner, in filing documents with the ASPCA, used a false name, badge number and precinct, and lied concerning the origin of the dog he brought there to avoid a potential unpleasantness concerning the fellow officer who owned and cared for this precinct mascot. Even if one were favorably disposed toward petitioner in connection with the other charges, the critical fact remains that petitioner lied with respect to matters of self-identification particularly important to police work and integrity. Giving the Commissioner’s determination the "great leeway” it is entitled to in matters of police discipline and punishment, "because he, and not the courts, is accountable to the public for the integrity of the Department” (Matter of Berenhaus v Ward, 70 NY2d 436, 445), the penalty of dismissal does not shock our sense of fairness. Concur— Rosenberger, J. P., Rubin, Williams and Andrias, JJ.